internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-157039-01 cc psi date date legend company state practice a b c d e f g h i j shareholders plr-157039-01 members dear this letter responds to a letter dated date submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code according to the information submitted company was organized under the laws of state on a and is engaged in practice company filed an election under sec_1362 to be treated as an s_corporation effective as of b by filing the required form_2553 election by a small_business_corporation company’s form_2553 was correctly and accurately completed with three exceptions on the form company inadvertently provided an inaccurate number of shares of issued and outstanding_stock held by each of the shareholders in addition the dates on which three of the shareholders acquired their stock were inaccurately provided finally three former shareholders whose interest in company had been redeemed in c consented to the election for company in addition to all of the remaining shareholders who consented to the election company’s subchapter_s_election was accepted by the internal_revenue_service center in d a law firm was engaged to review company’s entity structure and other matters the firm informed company that the following provisions in its e by-laws still in place at the time might provide for differing shareholder rights to distribution and liquidation proceeds article f of company’s by-laws provided plr-157039-01 the board_of members by a g vote shall allocate the profits and losses of the association at the end of each fiscal_year for these purposes the following definitions apply schedule a that schedule established by the board_of members listing the percentage allocation of profits or losses to each shareholder in addition article h of the by-laws provided the association may be dissolved by operation of law as provided in state code or by the affirmative vote of i majority of the active shareholders upon dissolution the assets shall be first used to pay debts and then distributed to shareholders a to pay their capital accounts and then b to be divided among them as a distribution of profits company represents that the preceding provisions have never been interpreted or implemented to provide for unequal distribution rights or for disproportionate_distribution on liquidation company further represents that the shareholders never intended company to be operated except as an s_corporation since its s election according to company its income has been paid as salary compensation to its shareholders and some non-shareholders with any remaining profit or loss allocated equally among the shareholders after being informed that its by-laws might violate the single class of stock requirement for s_corporations company amended its by-laws to conform with the single class of stock rules as of j company also represents that any invalidity of its s_corporation_election was not part of a plan to invalidate the election neither company nor its shareholders were aware that company’s e by-laws could invalidate its s election finally company and its shareholders agree to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the service sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have more than one class of stock sec_1_1361-1 of the income_tax regulations provides in part that a corporation that has more than one class of stock does not qualify as a small_business plr-157039-01 corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax affect in accordance with the facts and circumstances sec_1362 provides in part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of the failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary in revrul_74_150 1974_1_cb_241 a newly formed corporation timely filed a form_2553 which erroneously reported the number of shares issued and outstanding the ruling holds that because the purpose of form_2553 is to provide a means by which a timely subchapter_s_election may be made by a corporation and to record the required consent of the shareholders to that election a timely filed subchapter_s_election is not invalidated by the corporation’s issuing a lesser number of shares of stock than was set forth in the election on form_2553 based solely on the facts submitted and the representations made we conclude that company’s subchapter_s_election will not be invalidated solely because of the errors discussed above that were made on company’s form_2553 plr-157039-01 in addition based solely on the facts submitted and the representations made we conclude that company's s_corporation_election may have been invalid on b because at that time company may have had more than one class of stock we further conclude that if company’s election was invalid it was inadvertent within the meaning of sec_1362 thus under the provisions of sec_1362 company will be treated as an s_corporation from b and thereafter provided that company's s_corporation_election is otherwise valid and is not otherwise terminated under sec_1362 this ruling is contingent on company and its shareholders treating company as having been an s_corporation from b and thereafter accordingly company’s shareholders in determining their income_tax liabilities for the period beginning b and thereafter must include their pro_rata shares of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to shareholders under sec_1368 if company or any of company's shareholders fail to treat company as described above this ruling will be null and void except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding whether company is otherwise qualified to be an s_corporation pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely yours s jeanne sullivan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
